Exhibit 10.16

Separation and Release Agreement for Duane Huesers dated December 27, 2005

December 27, 2005

SEPARATION AND RELEASE AGREEMENT

THIS SEPARATION AND RELEASE AGREEMENT (hereinafter referred to as “Agreement”)
is made and entered into by DUANE A. HUESERS (hereinafter referred to as
“Huesers”), and COLDWATER CREEK INC., its successors, assigns, subsidiaries,
related companies, directors, officers, owners, shareholders, managers,
employees, agents, insurers, attorneys, accountants, affiliates, benefit plans,
benefit administrators and providers, and control persons (hereinafter
collectively referred to as “CWC” except as otherwise specifically noted).

WHEREAS, Huesers and CWC desire to settle fully and finally any and all
differences between them that have or might arise out of Huesers’ employment
with CWC;

NOW, THEREFORE, in consideration of the mutual promises set forth herein, it is
agreed as follows:

1. Huesers has submitted a written resignation of employment to CWC that is to
be effective at the close of business on January 31, 2006.

2. CWC shall provide the following payment and benefits at the time of Huesers’
separation of employment with CWC on January 31, 2006:

(a) Severance Payment: CWC agrees to pay Huesers a severance payment in the
amount of four (4) months of his last base salary at CWC, less applicable
federal and state withholding taxes;

(b) Accrued Vacation: CWC shall pay Huesers all accrued, unused vacation pay
through the time of his separation of employment on January 31, 2006;

(c) COBRA Benefits: CWC shall pay four (4) months of Huesers’ COBRA health
insurance premiums following his employment separation date conditioned upon
Huesers timely exercising his rights and necessary paperwork to obtain COBRA
benefits; and

(d) 401(k) Benefits: Huesers shall not be entitled to make or receive any 401(k)
contributions after January 31, 2006.

3. No benefits or compensation other than described above shall be owing by CWC
to Huesers.

4. Huesers agrees and acknowledges that the payments and other consideration
made pursuant to this Agreement constitute valid consideration for his release
of any and all claims, and that the payments made to him exceed any payments or
benefits to which Huesers may be entitled to receive from CWC.

5. Full Release. In consideration of the payments and benefits set forth above,
Huesers, on behalf of himself and his marital community, heirs, estates,
executors, administrators, successors, and assigns DOES FULLY RELEASE AND
DISCHARGE CWC from any and all claims, causes of action, judgments, obligations,
damages, or liabilities of whatsoever kind and character, including, but not
limited to, all claims arising out of or relating to Huesers’ employment with
CWC, or to any acts or events involving Huesers and CWC, WHETHER CURRENTLY KNOWN
OR SUSPECTED, OR UNKNOWN OR UNSUSPECTED.

 

1



--------------------------------------------------------------------------------

Huesers represents and warrants that he has not assigned any such claims or
authorized any other person or entity to assert any such claims on Huesers’
behalf. Further, Huesers agrees that under this Agreement he waives any and all
claims for damages incurred at any time after the date of this Agreement because
of alleged continuing effects of any alleged acts or omissions involving CWC
which may have occurred on or before the date of this Agreement, and any right
to sue CWC for monetary or injunctive relief against the alleged continuing
effects of any alleged past acts or omissions occurring prior to the date of
this Agreement. No portion of this Agreement shall be construed to waive any
rights or obligations of the parties under the Industrial Insurance laws for the
State of Idaho.

HUESERS UNDERSTANDS AND EXPRESSLY AGREES THAT THIS AGREEMENT EXTENDS TO ANY AND
ALL FEDERAL AND STATE LAW CLAIMS OF EVERY NATURE AND KIND WHATSOEVER, KNOWN OR
UNKNOWN, SUSPECTED OR UNSUSPECTED, PRESENT OR PAST, IF ANY, WHICH EXIST THROUGH
THE SEPARATION OF HIS EMPLOYMENT ON JANUARY 31, 2006, INCLUDING, BUT NOT LIMITED
TO, ALL CLAIMS INVOLVING SEX, SEXUAL HARASSMENT, RETALIATION, WHISTLEBLOWER,
PUBLIC POLICY WRONGFUL DISCHARGE, AGE, DISABILITY OR HANDICAP DISCRIMINATION,
EMPLOYEE RETIREMENT INCOME SECURITY ACT (ERISA), COBRA, WARN ACT, OR ANY CLAIMS
IN TORT OR CONTRACT OR IMPLIED CONTRACT RELATED TO HUESERS’ EMPLOYMENT OR TO ANY
ALLEGED ACTS OR OMISSIONS OF CWC INVOLVING HUESERS.

Specifically, but without in any way limiting the generality of the foregoing,
Huesers agrees to refrain from and shall not institute, prosecute, file, process
or assist or cooperate in any Human Rights Commission charges, EEOC charges,
claims under the AGE DISCRIMINATION IN EMPLOYMENT ACT OF 1967 AS AMENDED, THE
CIVIL RIGHTS ACT OF 1991, THE AMERICANS WITH DISABILITIES ACT, AND THE OLDER
WORKERS BENEFIT PROTECTION ACT, wrongful termination or discrimination laws or
any other claims or actions arising out of Huesers’ employment with CWC. Any
such claims, known or unknown, are hereby knowingly waived and released.

6. HUESERS EXPRESSLY REPRESENTS THAT HE HAS HAD AN OPPORTUNITY TO CONSULT WITH
AN ATTORNEY PRIOR TO SIGNING THIS AGREEMENT. HUESERS REPRESENTS THAT HIS
SIGNATURE BELOW CONSTITUTES AN EXPRESS REPRESENTATION THAT HUESERS UNDERSTANDS
THE TERMS OF THIS AGREEMENT AND HAS VOLUNTARILY SIGNED THIS AGREEMENT.

7. Huesers will not testify or give evidence in a lawsuit or any other forum
concerning his affiliation or employment with CWC unless required by law or
requested in writing by an authorized official of CWC. Notwithstanding the
foregoing, if Huesers is requested in writing to do so by an authorized official
of CWC or under subpoena issued lawfully, he will fully and completely cooperate
with CWC in any investigation it may conduct in connection with any events which
occurred while he was an employee and/or officer of CWC. Huesers shall be
entitled to legal representation and indemnification provided by CWC for claims
made relating to his period of employment with CWC to the extent required and
authorized for officers of CWC by the bylaws and/or articles of incorporation of
CWC.

8. Huesers understands and agrees that effective at the end of business on
January 31, 2006, Huesers is no longer authorized to incur any expense,
obligation, or liability, or make any commitment on behalf of CWC, and Huesers
warrants that he will not incur any such expense, obligation, liability or
commitment on behalf of CWC subsequent to such date. Any reimbursable expenses
incurred by Huesers prior to the end of business on January 31, 2006 will only
be reimbursed if such expenses are properly submitted to CWC no later than
February 10, 2006.

 

2



--------------------------------------------------------------------------------

9. Huesers has returned or will immediately return to CWC all CWC property,
including, but not limited to, the following items acquired during or related to
Huesers’ employment with CWC: cellular telephones; computers; reports; strategic
plans; financial information; employee information; stock and shareholder
information; files; memoranda; records; software; credit cards; card key passes;
door and file keys; computer access codes; computer disks and/or instruction
manuals; and all other physical and personal property which Huesers received or
prepared or helped to prepare in conjunction with his employment with CWC, and
Huesers warrants that he has not retained and will not retain any copies,
duplicates, reproductions, or excerpts thereof.

10. Huesers and CWC shall not make any statements or criticism, written or oral,
or take any action which is adverse to the interests of or that would cause the
other injury, embarrassment or humiliation, or to cause the other to be held in
disrepute by the public or by CWC’s clients, shareholders, customers,
competitors, or business partners or employees.

11. This Agreement shall not in any way be construed as an admission by CWC that
it has acted in any manner wrongfully with respect to Huesers or to any other
person, or that Huesers has any rights, other than those specifically provided
for in this Agreement, against CWC.

12. Huesers represents and acknowledges that in executing this Agreement he does
not rely upon and has not relied upon any representations made by CWC’s agents,
representatives, or attorneys with regard to the subject matter, basis or effect
of this Agreement or otherwise.

13. This Agreement sets forth the entire agreement between the parties hereto,
and fully supersedes any and all prior arrangements, understandings, or
agreements between the parties hereto; provided, however, the parties agree that
the COLDWATER CREEK INC. CONFIDENTIALITY AND INTELLECTUAL PROPERTY AGREEMENT,
AND AGREEMENT FOR NON-SOLICITATION OR RECRUITMENT AND CODE OF BUSINESS CONDUCT
that was previously executed by Huesers, is incorporated herein by reference,
and shall remain in full force and effect for the periods set forth therein.

14. The provisions of this Agreement are severable. If any part of the Agreement
is found to be unenforceable, the other parts shall remain fully valid and
enforceable.

15. This Agreement is governed by the laws of the State of Idaho. Venue of any
dispute over the terms of this Agreement shall be in Bonner County. The
prevailing party to any lawsuit concerning the violation or breach of this
Agreement shall be entitled to recover reasonable attorney’s fees and costs.

16. Huesers shall have seven (7) days from his execution and return of this
Agreement to CWC to revoke it by written notice delivered to Greg Dieffenbach of
CWC. No payments or benefits under this Agreement shall be provided to Huesers
until this revocation period has expired without revocation.

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been executed on the 16th day of January,
2006.

 

/s/ Duane A. Huesers

DUANE A. HUESERS COLDWATER CREEK INC. By:  

/s/ Greg Dieffenbach

Title:   VP Human Resources

 

4



--------------------------------------------------------------------------------

OLDER WORKERS BENEFIT PROTECTION ACT NOTICE

I hereby acknowledge that:

1. COLDWATER CREEK INC. (“Company”), has provided me a copy of the Release and
Severance Agreement dated December 27, 2005, in the upper right hand corner of
the first page (“Agreement”) for review.

2. I have been advised by Company that I have the right to consult with an
attorney prior to entering into the Agreement.

3. My right to receive severance pay and benefits pursuant to the Agreement is
conditional on my prior execution and return of the Agreement.

4. I have twenty-one (21) days from the date hereof to consider whether to
accept the Agreement. While it is my right to accept, enter into, and execute
the Agreement before the end of the 21-day period, I am under no obligation to
do so. However, by returning the signed Agreement prior to the expiration of the
21-day period, I will have voluntarily terminated that required period for
considering the Agreement. I acknowledge that the Agreement shall be considered
withdrawn if not signed within the 21-day consideration period.

5. By signing the Agreement, I am expressly waiving any and all claims I may
have against the parties set forth in the Agreement, including claims under the
Age Discrimination in Employment Act (“ADEA”).

6. I have the right to revoke the Agreement for a period of seven (7) days
following my execution of the same. If I do not revoke the Agreement as provided
in this paragraph, it will become binding and enforceable seven (7) days
following the date it is signed by me.

PLEASE READ CAREFULLY. THIS AGREEMENT INCLUDES A RELEASE OF ALL KNOWN AND
UNKNOWN CLAIMS.

ACKNOWLEDGMENT OF RECEIPT

I hereby acknowledge receipt of a copy of the Release and Severance Agreement on
the date indicated below. I further acknowledge that I have read the foregoing
notice and understand its terms.

 

/s/ Duane A. Huesers

    Date: January 16, 2006 DUANE A. HUESERS    

 

5